    Case 20-13660-MBK        Doc 23    Filed 07/28/20 Entered 07/28/20 16:46:17           Desc Main
                                      Document      Page 1 of 2



      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
      Timothy P. Neumann, Esq. [TN6429]
      Broege, Neumann, Fischer & Shaver, LLC                      Order Filed on July 28, 2020
                                                                  by Clerk
      25 Abe Voorhees Drive                                       U.S. Bankruptcy Court
      Manasquan, New Jersey 08736                                 District of New Jersey
      (732) 223-8484
      tneumann@bnfsbankruptcy.com

      Attorneys For Miriam Equities, LLC


      In Re:                                         Case No.: 20-13660

      MAYER GINDI,
                                                     Chapter 13
                Debtor.
                                                     Judge: Michael B. Kaplan



       ORDER VACATING DISMISSAL AND ANNULLING THE AUTOMATIC STAY AND
         VALIDATING THE SHERIFF SALE OF REAL PROPERTY KNOWN AS 1447
         KIMBERLY DRIVE, LAKEWOOD, NJ PURSUANT TO FEDERAL RULE OF
                  BANKRUPTCY PROCEDURE 9024 11 U.S.C. 362(d)


               The relief set forth on the following page, numbered two (2) is hereby

     ORDERED.




DATED: July 28, 2020
Case 20-13660-MBK        Doc 23     Filed 07/28/20 Entered 07/28/20 16:46:17             Desc Main
                                   Document      Page 2 of 2
Page 2 of 2
Debtor: Mayer Gindi
Case No.: 20-16330
Caption of Order: Order Vacating Dismissal and Annulling Automatic Stay Nunc Pro Tunc and
Validating March 3, 2020 Sheriff Sale of Real Property Known as 1447 Kimberly Drive,
Lakewood, NJ




       This matter having been opened to the Court upon the motion of Garden Trading Group,

Inc.; and good and sufficient cause having been shown,

       IT IS ORDERED AS FOLLOWS:

   1. Dismissal of this proceeding is hereby vacated pursuant to Federal Rule of Bankruptcy

       Procedure 9024.

   2. The automatic stay of 11 U.S.C. § 362(a) (the “Automatic Stay”) is hereby annulled

       effective as of the date and time of the filing of the Chapter 13 petition of the Debtor.

   3. The sheriff sale of the real property of the Debtor, Mayer Gindi, known as 1447

       Kimberly Drive, Lakewood, Ocean County, New Jersey, and also known as Block 25,

       Lot 47 on the tax map of Lakewood Township, Ocean County, New Jersey, which

       occurred on March 3, 2020 pursuant to the foreclosure action in the Superior Court of

       New Jersey, Ocean County, Chancery Division, Docket Number F-33720-07, (the

       “Sale”), is hereby declared and determined to have been conducted without having been

       stayed or in any manner affected by the Automatic Stay.

   4. The filing of the Chapter 13 case of the Debtor has no effect upon the validity of the Sale

       and the Ocean County Sheriff shall proceed to collect the balance of the purchase price

       and deliver the deed to Miriam Equities, LLC which deed shall have the same, validity

       and effect as though the Chapter 13 case of the Debtor had never been filed.
